In view of our conclusion that the judgment must be reversed and remanded for another trial, we refrain from discussing the evidence. We think that the evidence introduced made a case for the jury. The contract, being oral, lacked formality. But the fair inference might be drawn from the conversation that the drilling records had substantial value for the defendant when he became owner of the land. He himself was a prospector and engaged in the development of mines and became so engaged upon the *Page 1068 
Hardin land. We do not think it can be said conclusively that defendant promised a mere gratuity as distinguished from a consideration.
The judgment below is accordingly reversed and the cause remanded to the district court. — Reversed and remanded.
MITCHELL, C.J., and KINDIG, ALBERT, and DONEGAN, JJ., concur.